Citation Nr: 0920287	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-03 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
 in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance for 2005.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The record reflects that the Veteran served on active duty 
from October 1962 to October 1982.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 decision in which the VAMC denied the 
Veteran's claim for an annual clothing allowance.  In 
November 2005, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in February 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in February 
2006.  

In August 2008, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

For the reasons expressed below, the claim on appeal is being 
remanded to the VAMC.  VA will notify the Veteran when 
further action, on his part, is required.   


REMAND

The Board's review of the record reveals that further action 
on the claim on appeal is warranted.  

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service-connected disability that causes 
irreparable damage to his outergarments.  38 U.S.C.A. § 1162 
(West 2002 & Supp.2008); 38 C.F.R. § 3.810(a) (2008).

As a preliminary matter, the record before the Board consists 
of the duplicate combined health record; however, the claims 
file has not been forwarded to the Board for appellate 
review.  As noted in the introduction, the record before the 
Board reflects that the Veteran served on active duty from 
October 1962 to October 1982, as these are the dates reported 
in the February 2006 SOC; however, actual verification of 
service is not of record.  Further, while the February 2006 
SOC indicates that the VAMC received the claim for a clothing 
allowance on August 6, 2005, the actual application is also 
not included in the record currently before the Board.  
Moreover, in a March 2006 letter, the Deputy Under Secretary 
for Health for Operations and Management reported that the 
Veteran's service-connected disabilities were paralysis of 
nerve (rated 10 percent disabling), hypertensive vascular 
disease (rated 10 percent disabling), arteriosclerotic heart 
disease (rated 30 percent disabling), diabetes mellitus 
(rated 40 percent disabling), intervertebral disc syndrome 
(rated 60 percent disabling), and posttraumatic stress 
disorder (PTSD) (rated 70 percent disabling); however, no 
actual rating decision(s) reflecting the Veteran's service 
connected disabilities is included in the record currently 
before the Board.  In light of the foregoing, the Veteran's 
claims file should be secured for consideration.  

In the February 2006 SOC, the VAMC indicated that the 
Veteran's consolidated health record reflected that he had 
been provided Capsaicin cream for a skin condition on his 
feet and Triamcinolone, Hydrocortisone, and Hydrophilic 
Ointment for itching.  The VAMC added that review of the 
Veteran's medical notes from May 2002 to the present revealed 
that these topical medications were prescribed for the 
treatment of itching or dry skin, and noted that a VAMC Drug 
Information Specialist had reported that each of the 
medications prescribed to the Veteran was reported as being 
safe to clothing.  In his substantive appeal, the Veteran 
stated that he had previously applied for and received 
clothing allowance for a skin condition and added that it was 
because of service-connected diabetes that his rashes formed 
wounds which did not properly heal.  He also asserted that 
the VAMC failed to consider the fact that he had been 
prescribed crutches because of his service-connected diabetic 
neuropathy.  In response to his assertion, in the February 
2006 SSOC, the VAMC indicated that, according to the 
Veteran's consolidated health record, crutches were not 
ordered until January 2006.  In a second Form 9, submitted in 
response to the SSOC, the Veteran reiterated that he 
contended that he was prescribed the medicated creams and 
ointments because his diabetes mellitus made ordinary wounds 
slow to heal.  He added that, while he was issued new 
crutches in January 2006, he had had them for quite a few 
years.  

Although the Veteran testified during the August 2008 hearing 
that his dermatologist could not tell him the nature of his 
skin condition, and he had not applied for service connection 
for his skin condition, he has also asserted that he is 
prescribed ointments because his service-connected diabetes 
mellitus makes his wounds slow to heal.  

In the February 2006 SOC and SSOC, the VAMC reported that 
review of the consolidated health record reflected that the 
Veteran was prescribed topical medications for the treatment 
of itchy or dry skin; however, no medical records are 
associated with the record currently before the Board.  
Significantly, a clothing allowance is payable where 
medications which cause irreparable damage to outergarments 
are prescribed for a skin condition which is due to the 
service-connected disability.  See 38 C.F.R. § 3.810(a)(2).  
While, in the SOC and SSOC, the VAMC suggested that the 
topical medications were not prescribed for a condition which 
is due to service-connected disability, including diabetes 
mellitus, the Board finds that, in light of the Veteran's 
assertions, review of the pertinent medical evidence is 
warranted.  

Similarly, the Veteran has argued that the VAMC should have 
considered the fact that he was prescribed crutches for his 
service-connected diabetic neuropathy.  Although, in the 
February 2006 SSOC, the VAMC reported that, according to the 
consolidated health record, crutches were not ordered until 
January 2006, again, no medical records are currently 
included in the record before the Board.  Despite the finding 
in the February 2006 SSOC, later that month, the Veteran 
reported that, while he was issued a new set of crutches in 
January 2006, he had had crutches for quite a few years.  
While, during the August 2008 hearing, the Veteran's 
representative stated that the issue of crutches was not 
pertinent to the matter on appeal, the Board finds that, in 
light of the Veteran's previous argument that he had crutches 
prior to January 2006, and that this issue should have been 
addressed in his claim for a clothing allowance for 2005, 
review of the pertinent medical evidence in regard to this 
matter is warranted as well.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In the August 2005 denial of his 
claim for a clothing allowance, the VAMC indicated that the 
Veteran's medical records from the Atlanta VAMC were 
reviewed.  During the August 2008 hearing, the Veteran 
testified that he had been going to the Augusta VAMC for 
treatment.  Hence, after the claims file is associated with 
the duplicate combined health record, the VAMC must obtain 
all outstanding records of pertinent treatment from the 
Atlanta and Augusta VAMCs, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The Board further finds that additional VAMC action is needed 
to comply with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  
[Parenthetically, the Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide 
any pertinent evidence in the claimant's possession.]

The Veteran has not been furnished a letter providing notice 
of the evidence needed to support his claim for a clothing 
allowance for 2005, or what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  Thus, the VAMC should, through a 
VCAA-compliant letter, give the Veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal.  The VAMC's letter to the Veteran should provide 
notice advising the Veteran of the information and evidence 
necessary to substantiate his claim.  The letter should also 
specify what evidence VA will provide and what evidence the 
Veteran is to provide.  The VAMC should also explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the VAMC should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the VAMC of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

1.  The VAMC should obtain the Veteran's 
claims file and associate it with the 
duplicate combined health record.  

2.  If not already associated with the 
claims file, the VAMC should obtain all 
pertinent records of treatment from the 
Atlanta and Augusta VAMCs, dated in 2005.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The VAMC should, through a VCAA-
compliant letter sent to the Veteran and 
his representative, request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

The VAMC should provide notice of what 
information and evidence is needed to 
establish entitlement to a clothing 
allowance for 2005, as well as the 
evidence that will be obtained by VA and 
the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

The VAMC's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).   

4.  If the Veteran responds, the VAMC 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the VAMC should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the VAMC 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
VAMC should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority. 

7.  If the benefit sought on appeal 
remains denied, the VAMC must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


